Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 25, 2019                                                                                 Bridget M. McCormack,
                                                                                                                    Chief Justice

  160236 & (16)(17)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  AARON DALE GROOMS,                                                                                    Richard H. Bernstein
          Plaintiff-Appellee,                                                                           Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160236
                                                                     COA: 350338
                                                                     Ingham CC: 19-000870-DC
  NICOLE ANNE HUNTZINGER-GILPIN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to expedite is GRANTED. The application for
  leave to appeal the August 28, 2019 order of the Court of Appeals is considered and,
  pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case
  to the Court of Appeals for consideration as on leave granted, and DIRECT that court to
  decide the case on an expedited basis. The motion to stay proceedings is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 25, 2019
         t0924
                                                                                Clerk